
	

113 S2831 IS: Economic Growth and Development Act
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2831
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Isakson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To direct the President to establish an interagency mechanism to coordinate United States
			 development programs and private sector investment activities, and for
			 other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Economic Growth and Development Act.2.FindingsCongress makes the following findings:(1)The promotion of sustainable economic growth is the only long-term solution to lifting people out
			 of poverty and addressing development challenges such as infectious
			 disease, food security, education, and access to clean water.(2)Several of the greatest development success stories in the last 50 years demonstrate how private
			 sector investment and economic growth are fundamental to lifting
			 populations out of poverty.(3)There has been a dramatic shift in the composition of capital flows to the developing world.
			 Whereas 40 years ago more than 70 percent of capital flowing to
			 developing countries was public sector foreign assistance, today 87
			 percent of capital flowing to the developing world comes from the private
			 sector.(4)Eleven of the 15 largest importers of United States goods and services are countries that graduated
			 from United States foreign assistance, and 12 of the 15 fastest growing
			 markets for United States exports are former United States foreign
			 assistance recipients.(5)With 12 departments, 26 agencies, and more than 60 Federal Government offices all involved in the
			 delivery of United States foreign assistance, it is extremely difficult
			 for United States businesses to navigate the bureaucracy in search of
			 opportunities to partner with such United States agencies.(6)Although many United States development agencies have taken steps to improve their private sector
			 coordination capabilities in recent years, these agency-specific
			 strategies remain opaque and must be integrated into a coherent
			 interagency coordination structure to engage the private sector.(7)President Barack Obama's 2010 Policy Directive on Global Development created an Interagency Policy
			 Committee (IPC) for Global Development. However, the IPC has not yet
			 established a streamlined, interagency mechanism for coordination with the
			 private sector.(8)In order to better leverage United States foreign assistance dollars and to promote sustainable
			 economic development in partner countries, the private sector should be
			 consulted during development planning and programming processes.(9)Whether it is in the context of country, sector, or global development strategy, decisions on
			 program prioritization and resource allocations would benefit greatly from
			 private sector perspectives and market data.(10)By consulting with the private sector from the outset, development programs can be designed to
			 better attract private sector investment and to promote public-private
			 partnerships in key development sectors.(11)The Millennium Challenge Corporation and the Partnership for Growth both analyze constraints to
			 growth as part of their planning processes, but these analyses need to be
			 included in   agency country, sector, and global development strategies to
			 more effectively inform and guide the full spectrum of United States
			 development programs.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.(2)United States development agenciesThe term United States development agencies means the Department of State, the United States Agency for International Development, the
			 Millennium Challenge Corporation, the Overseas Private Investment
			 Corporation, the Trade and Development Agency, the Inter-American
			 Foundation, and the African Development Foundation.(3)Private sectorThe term private sector means for-profit United States businesses.(4)SecretaryThe term Secretary means the Secretary of State.4.PurposeThe purpose of this Act is to maximize the impact of United States development programs by—(1)enhancing coordination between United States development agencies and their programs and the
			 private sector and its investment activities;(2)integrating private sector input into  United States development agencies planning and programming
			 processes;(3)institutionalizing analyses of constraints to growth and investment throughout United States
			 development agencies planning and programming processes; and(4)ensuring United States development agencies are accountable for progress toward improving
			 coordination of United States development programs and private sector
			 investment activities.5.Interagency mechanism to coordinate United States development programs and private sector
			 investment activities(a)In generalThe President, in consultation with the Secretary, the Administrator, the Chief Executive Officer
			 of the Millennium Challenge Corporation, the Department of Commerce, and
			 the
			 heads of other United States agencies that undertake development efforts,
			 shall establish a primary mechanism to assist the private sector in
			 coordinating United States development programs with private sector
			 investment activities.(b)DutiesThe mechanism established under subsection (a) shall—(1)streamline and integrate the various private sector liaison functions of United States development
			 agencies;(2)facilitate the use of various development and finance tools across United States development
			 agencies to attract greater private sector participation in development
			 activities; and(3)establish a single point of contact for the private sector for partnership opportunities with
			 United States development agencies.6.Integrating private sector consultation in country, sector, and global development strategiesThe Secretary and the Administrator shall direct their respective policy and country teams to
			 include private sector consultation in all country, sector, and global
			 development strategies, including integrated country strategies, regional
			 and functional strategies, country development cooperation strategies,
			 mission strategic resource plans, and global development strategies.7.Analysis of constraints to growth and investment in foreign countries and sectors(a)In generalThe Secretary, the Administrator, and the heads of other agencies that conduct relevant development
			 activities shall ensure that rigorous constraints to growth and investment
			 analyses are available and integrated as a component of all appropriate
			 country, region, and sector development strategies.(b)Matters To be includedThe analysis required under subsection (a) shall include, at a minimum, an identification and
			 analysis of—(1)constraints posed by the inadequacies of critical infrastructure, rule of law, tax and investment
			 codes, and customs and regulatory regimes of recipient countries, as
			 appropriate; and(2)particular economic sectors that are central to achieving economic growth, such as agriculture,
			 transportation, energy, and financial services.(c)ConductIf a credible constraints analysis meeting the requirements set out in subsection (b) for a
			 particular country, region, or sector has not already been conducted by
			 another United States Government entity or multilateral institution, the
			 analysis
			 shall be conducted by teams composed of
			 representatives of relevant United States  agencies which will consult
			 with international organizations, the private sector, including
			 representatives from commercial sectors of recipient countries, and other
			 stakeholders.	In all instances, whether using an existing constraints
			 analysis or a specially conducted one,  the constraints analysis shall be
			 made available to the public, and for comment by all stakeholders prior to
			 finalization of development strategies.(d)ResultsThe results of the analysis required under subsection (a) shall be incorporated into development
			 strategies of United States development agencies and shall be used to
			 inform and guide resource allocations.8.ReportNot later than one year after the date of the enactment of this Act, the President shall transmit
			 to the Committee on Foreign Relations and the Committee on Appropriations
			 of the Senate and the Committee on Foreign Affairs and the Committee on
			 Appropriations of the House of Representatives a report that describes
			 the specific measures that have been taken to implement this Act and the
			 outcomes that such measures are intended to produce.
		
